Gunter, Justice.
This case involves a boundary dispute between adjoining landowners. The jury heard evidence presented by the parties, was taken to the premises to view the disputed area, and rendered a verdict in favor of the defendant-appellee. The plaintiff-appellant comes here for review and enumerates three errors that essentially contend that the evidence did not support the verdict of the jury and the judgment of the court andfour errors that *5complain of the court’s charge to the jury.
Argued February 9, 1976
Decided June 8, 1976.
McLane, Dover & Sherwood, H. Arthur McLane, for appellant.
Blackburn & Bright, J. Converse Bright, for appellee.
We find no reversible error and affirm the judgment below.
We have reviewed the evidence submitted to the jury by the parties; we see no point in detailing it in this opinion; and it will have to be sufficient here to say that it created issues of fact for determination by the jury, the jury resolved those issues in favor of the appellee, the evidence did not demand a verdict for the appellant, and the evidence amply supports the verdict rendered by the jury.
With respect to the four charges complained of and set forth in the enumeration of errors, the appellant contends that "the charges are incomplete to show the standard required by law and are not, therefore, correct as an abstract principle of law.”
We have reviewed the entire charge of the court to the jury. The charge of the court to the jury was fair, adjusted to the evidence, and complete; and a reading of the charge as a whole refutes the contentions made by the appellant about the four excerpts from the charge excepted to and set forth in the enumeration of errors.
We conclude that the case was properly tried, the instructions to the jury were fair and complete, and the jury, which could have returned a verdict for either party, made a determination in favor of the appellee. We find no error.

Judgment affirmed.


All the Justices concur.